DETAILED ACTION
Status of the Claims
	Claims 2, 4, and 6 are cancelled. Claims 14-23 are new. Claims 1, 3, 5 and 7-23 are pending in this application. Claims 1, 3, 5 and 7-23 are under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2019/058884 filed on 04/09/2019, which claims priority from the foreign application # EP18167261.9 filed on 04/03/2018. It is noted that the Applicant provided a certified copy of the foreign priority application which is in a foreign language. A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file (MPEP 2304.01(c)).

Objections Withdrawn
The objection over claim 2 is withdrawn per Applicant’s cancellation of the claim. 

Rejections Withdrawn
The USC 112(a) rejection over claims 1-2, 4, 6-10 and 12-13 is withdrawn per Applicant’s amendment of deleting “prevention and/or prophylaxis” limitation from the instant claims. 
The USC 102 rejection over claims 1-13 over Chaudhuri is withdrawn per Applicant’s amendment of adding “a liposomal preparation or nanoemulsion” limitation to the instant claims. 
The USC 102 rejection over claims 1-6 and 9-13 over Markert is withdrawn per Applicant’s amendment of adding “a liposomal preparation or nanoemulsion” limitation to the instant claims.
The non-statutory double patenting rejection over claims 1-13 over U.S. Patent No. 6831191B2 is withdrawn per Applicant’s amendment of adding “a liposomal preparation or nanoemulsion” limitation to the instant claims.
The non-statutory double patenting rejection over claims 1-13 over U.S. Patent No. 8003082 B2 is withdrawn per Applicant’s amendment of adding “a liposomal preparation or nanoemulsion” limitation to the instant claims.
The non-statutory double patenting rejection over claims 1-13 over U.S. Patent No. 6602515 B2 is withdrawn per Applicant’s amendment of adding “a liposomal preparation or nanoemulsion” limitation to the instant claims.

New Rejections – Necessitated by Applicant’s Amendments
Applicant has amended instant claim 1 such that it now includes the new limitation of “a liposomal preparation or nanoemulsion” for the composition. This limitation was not included in the any of the claims in the prior claim set and is imported from the limitation. For this reason, new search and consideration is warranted. Additionally, Applicant added new claims (14-23) of which claims 16-23 include limitations which were not previously claimed. An examiner cannot be expected to foresee whether or how an applicant will amend a claim to overcome a rejection except in very limited circumstances (e.g., where the examiner suggests how applicant can overcome a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph) (MPEP 706.07(a)). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7-15, and 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong Myung Kim (WO2013002479, publication date: 01/03/2013) (Hereinafter Kim). The WIPO translate document (attached as an NPL) will be used throughout the rejection below. 
Regarding claim 1, Kim teaches a “nanoemulsion composition comprising” (claim 1) “a diethylhexyl syringylidene malonate” (claim 4). While “a diethylhexyl syringylidene malonate” is not recited in the specific embodiment (hydroxydimethoxybenzyl malonate is used instead in table 1), claim 4 Markush grouping is narrow enough for Kim to at once envisage the species of diethylhexyl syringylidene malonate which is among a group of 4 compounds. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). In Kennametal, the challenged claim was to a cutting tool requiring a ruthenium binding agent with a physical vapor deposition (PVD) coating. Claim 5 of the reference disclosed all the elements of the claimed coated cutting tool, however, ruthenium was one of five specified binding agents and the claim did not specify a particular coating technique. The specification of the reference disclosed PVD as one of three suitable coating techniques. The Federal Circuit stated that the reference’s "express ‘contemplat[ion]’ of PVD coatings provided sufficient evidence that a reasonable mind could find that a person of skill in the art… would immediately envisage applying a PVD coating. Thus, substantial evidence supports the Board's conclusion that [the reference] effectively teaches 15 combinations, of which one anticipates pending claim 1. Though it is true that there is no evidence in [the reference] of ‘actual performance’ of combining the ruthenium binder and PVD coatings, this is not required." Kennametal, 780 F.3d at 1383, 114 USPQ2d at 1255 (citations omitted) (MPEP 2131.02 III). Kim teaches “The nanoemulsion composition aids the increase of a skin or body absorption rate by improving the stability of the asataxanthin” (abstract) thus it is evident that the intended use for the Kim product is skin application. For this reason, the Kim composition is anticipatory over the “A method for protecting the skin against chemically induced stress or for stabilising the skin barrier” limitation as well as “comprising administering to the skin”. This is because “Prior art device anticipates a claimed process if the device carries out the process during normal operation” (MPEP 2112.02 I). Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (The claims were directed to a method of enhancing color effects produced by ambient light through a process of absorption and reflection of the light off a coated substrate. A prior art reference to Donley disclosed a glass substrate coated with silver and metal oxide 200-800 angstroms thick. While Donley disclosed using the coated substrate to produce architectural colors, the absorption and reflection mechanisms of the claimed process were not disclosed. However, King’s specification disclosed using a coated substrate of Donley’s structure for use in his process. The Federal Circuit upheld the Board’s finding that "Donley inherently performs the function disclosed in the method claims on appeal when that device is used in ‘normal and usual operation’" and found that a prima facie case of anticipation was made out. Id. at 138, 801 F.2d at 1326. It was up to applicant to prove that Donley's structure would not perform the claimed method when placed in ambient light). In the instant case, even though Kim doesn’t specifically disclose a method of protecting skin against chemically induced stress or for stabilising the skin barrier, since Kim’s product is to be applied to skin, this application would yield the results of “protecting skin against chemically induced stress or for stabilising the skin barrier” inherently. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In the instant case, it is determined that the skin protection from chemically induced stress or skin stabilization are inherent features/functions/properties of diethylhexyl syringylidene malonate found in the nanoemulsion of Kim. The structure for diethylhexyl syringylidene malonate is provided below to illustrate the limitations being met:

    PNG
    media_image1.png
    302
    379
    media_image1.png
    Greyscale


R1: -CO2R3, R2: branched alkyl group having 8 C atoms, R3: branched alkyl group having 8 C atoms, R4: a linear alkyl group having 1 C atom, R5: a linear alkyl group having 1 C atom. 
Regarding claim 3, Kim teaches its composition to additionally comprise ethanol (claim 6) which is a cosmetically acceptable carrier. 
Regarding claim 5, Kim teaches as discussed above. The instant specification does not define what a medical device constitutes. Under broadest reasonable interpretation, the formulations provided in table 1 are interpreted as medical devices and thus read on the instant claim.
Regarding claims 7-10, Kim teaches as discussed above. 
Regarding claims 11 and 15, Kim teaches as discussed above. Kim is anticipatory over either of the limitations of “protecting the skin against chemically induced stress” or “stabilising the skin barrier” due to the inherency argument recited above. When the composition is applied to skin, it would inherently protect the skin against chemically induced stress. Human body/skin is constantly under chemically induced stress such as those caused by environmental factors. 
Regarding claim 12, Kim teaches, while Kim doesn’t specifically disclose “topical” language, throughout its teachings it is evident that Kim invention is to be topically applied. For example, Kim recites “The nanoemulsion composition may further comprise at least one selected from ceramide and cholesterol for effective skin penetration” (para 45), “The nanoemulsion composition containing astaxanthin improves the stability of astaxanthin to effectively penetrate the skin” (para 68). For this reason, “topical” limitation is anticipated. 
Regarding claim 13, while Kim doesn’t specifically disclose “external and local” limitations, these limitations are met since it is apparent from Kim’s teachings that its invention would be applied externally. The instant specification recites “For the purposes of the invention, "can be used topically" means that the preparation is used externally and locally, i.e. the preparation must be suit- able for application, for example, to the skin” (instant specification page 15). It is determined that as long as its established that Kim teaches compositions to be applied topically, “external and local” limitations are also met. There is no evidence in Kim’s teachings that its composition is to be applied to the entirety of body, thus, during normal operation, the Kim composition would be applied locally so this limitation is also anticipated by Kim. 
Regarding claim 17, Kim teaches as discussed above. 
Regarding claim 18, Kim does not teach a UV filter, thus meets the claim limitation. 
Regarding claims 19-23, Kim is also anticipatory over limitations of specific chemicals that induce skin stress which are “one or more heavy metals”, “particulate matter”, “tobacco smoke”, diesel exhaust or an industrial waste gas” and “lipid peroxidation”. All of these external insults are commonly faced by human skin living in an industrialized world. Kim’s composition when applied to skin, would inherently achieve protection from these environmental skin stress sources. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ratin Chaudhuri (US 8003082 B2, date of patent: 08/23/2011, previously cited) (Hereinafter Chaudhuri) and Marius Morariu (US20070065396A1, publication date: 03/22/2007) (Hereinafter Morariu). 
Regarding claims 1, 7-11 and 14-15, Chaudhuri teaches diethyl-3,5-dimethoxy-4-hydroxy benzylidene malonate, (example 1a, 1b, claim 15) and diethylhexyl syringylidene malonate (example 5b) as sunscreen lotion compositions. Both of these compounds meet all of the structural limitations of the formula limitations of the instant claims. Regarding the limitation of “a method for protecting the skin against chemically induced stress or for stabilizing the skin barrier", since the compounds above are taught as sunscreen lotion compositions by Chaudhuri, these compositions would be applied to skin under normal operation of these products. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (MPEP 2112.02). Chaudhuri composition being applied to skin as a sunscreen lotion would inherently protect the skin against chemically induced stress or for stabilizing the skin barrier.
Regarding claim 3, Chaudhuri teaches as discussed above. A sunscreen lotion meets the “cosmetic preparation” limitation of the instant claim. Chaudhuri also teaches “a carrier suitable for topical application” (claim 19) which is “a cosmetically or pharmaceutically acceptable carrier” (C3 lines 14-15). “Water” is one example of such carrier which is taught both in examples 1 and 5. 
Regarding claim 5, Chaudhuri teaches as discussed above. The instant specification does not define what a medical device constitutes. Under broadest reasonable interpretation, the co-encapsulated materials provided in examples 1 and 5 are interpreted as medical devices and thus read on the instant claim.
Regarding claims 12-13, Chaudhuri teaches as discussed above. The instant specification recites “For the purposes of the invention, "can be used topically" means that the preparation is used externally and locally, i.e. the preparation must be suit- able for application, for example, to the skin” (page 15), thus the sunscreen lotion taught by Chaudhuri meets the instant limitations. 
Regarding claims 19-23, Chaudhuri meets the limitations of specific chemicals that induce skin stress which are “one or more heavy metals”, “particulate matter”, “tobacco smoke”, diesel exhaust or an industrial waste gas” and “lipid peroxidation”. All of these external insults are commonly faced by human skin living in an industrialized world. Kim’s composition when applied to skin, would inherently achieve protection from these environmental skin stress sources.
Regarding claims 1, 3, 5, 11, and 16-17, Chaudhuri teaches neither a liposomal preparation nor a nanoemulsion. That said, Chaudhuri teaches its formulation can be an emulsion (C18 line 14, claim 21).
Regarding claims 1, 3, 5, 11, and 16-17, Morariu teaches “a topical formulation and method of use where the formulation comprises macqui berry or a macqui berry extract containing anthocyanins having a very high oxygen radical absorbance capacity (ORAC)” (abstract) wherein the composition is encapsulated by liposomes (claim 3, para 38, para 83, para 142) and formulated as a nanoemulsion (para 44). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Chaudhuri and Morariu and achieve the instant invention. For nanoemulsion, Morariu provides the motivation that “An advantage of using nanoencapsulation is the reduced need for surfactants, which may tend to lead to intolerance and entailing a sticky feel when applied to the skin” (para 44). Morariu also provides general information regarding incorporating its compositions which provide “a topical formulation containing an antioxidant with a much higher ORAC and consequently greater anti-oxidant power is needed in combination with a formulation that protects the antioxidant from degradation and loss of the anti-oxidative power to be used in treating and protecting the skin” (para 9). Thus, one would be motivated to incorporate the teachings of Morariu into the teachings of Chaudhuri with a reasonable expectation of successfully achieving a topical composition with superior anti-oxidative power to protect skin. 

Claims 1, 3, 5, 8-13, and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Markert et al (US20100130605, publication date: 05/27/2010, previously cited) (Hereinafter Markert) and Marius Morariu (US20070065396A1, publication date: 03/22/2007) (Hereinafter Morariu). 
Regarding claims 1, 3, and 11-13 and 15, Markert teaches substances that can be used as cosmetic ingredients for skin whitening, for improving the appearance of skin, and against signs of aging in skin (abstract and paragraphs 8-12).  It is apparent that a user would topically and locally apply the composition to skin with signs of aging, need for skin whitening and need for improvement.  The compositions are noted to be topical (claim 13 of Markert).  The substances are of formula (I):

    PNG
    media_image2.png
    103
    306
    media_image2.png
    Greyscale

Regarding instant R1 limitation, Markert teaches R2 (equivalent to instant R1) as -C(=O)-CH3 (table 1).
Regarding instant R2 limitation, Markert teaches Y as C1-C8 alkyl, C2-C8 alkenyl (claim 7, table 1).
Regarding instant R4 limitation, Markert teaches “OMe” (OCH3). 
Regarding instant R5 limitation, Markert teaches “OMe” which is alkoxy group having 1 C atom. 
Markert also teaches various substances with different Y, R1 and R2 groups in table 1.   Many of the substances in table 1 where the R1 group is -H and the R2 group is C(=O)-CH3 meet the limitations of the claims.  Markert teaches in example 2:

    PNG
    media_image3.png
    116
    442
    media_image3.png
    Greyscale
.  
Markert provides for using on epidermis (paragraph 37).   As Market teaches compounds of the instant claims and their topical application to skin especially with signs of aging or need of improvement, it would have been available when applied by teachings of Market to stabilize the skin barrier and protect skin against chemically induced stress.
Regarding claim 3, Markert teaches as discussed above. Markert’s teachings “The cosmetic compositions according to the invention can for example be in the form of a hair shampoos, hair lotions, foam baths, shower baths, creams, gels, lotions, alcoholic and aqueous/alcoholic solutions, emulsions, wax/fat masses, stick preparations, powders or ointments. These compositions can also comprise, as further auxiliaries and additives, mild surfactants, oil bodies, emulsifiers, pearlescent waxes, consistency regulators, thickeners, superfatting agents, stabilizers, polymers, silicone compounds, fats, waxes, lecithins, phospholipids, UV photoprotective factors, biogenic active ingredients, antioxidants, deodorants, antiperspirants, antidandruff agents, film formers, swelling agents, insect repellents, self-tanning agents, hydrotropes, solubilizers, preservatives, perfume oils, dyes and the like” (para 38) read on the instant claim limitations of “a cosmetic preparation or composition comprising a cosmetically acceptable carrier”. 
Regarding claim 5, Markert teaches as discussed above. The instant specification does not define what a medical device constitutes. Under broadest reasonable interpretation, formulation such as emulsion and stick preparations (para 38) are interpreted as medical devices and thus read on the instant claim.
Regarding claim 8, instant claim 1 does not require an R3, thus this limitation is met by Markert. 
Regarding claims 9-10, Markert teaches as discussed above. 
Regarding claim 18, even though Markert teaches “UV photoprotective factors” (para 38), these are not required components for Markert preparations thus the negative limitation of not containing a UV filter is met. 
Regarding claims 19-23, Markert meets the limitations of specific chemicals that induce skin stress which are “one or more heavy metals”, “particulate matter”, “tobacco smoke”, diesel exhaust or an industrial waste gas” and “lipid peroxidation”. All of these external insults are commonly faced by human skin living in an industrialized world. Kim’s composition when applied to skin, would inherently achieve protection from these environmental skin stress sources.
Regarding claims 1, 3, 5, 11, and 16-17, Markert teaches neither a liposomal preparation nor a nanoemulsion. That said, Markert teaches its formulation can be an emulsion (para 38).
Regarding claims 1, 3, 5, 11, and 16-17, Morariu teaches “a topical formulation and method of use where the formulation comprises macqui berry or a macqui berry extract containing anthocyanins having a very high oxygen radical absorbance capacity (ORAC)” (abstract) wherein the composition is encapsulated by liposomes (claim 3, para 38, para 83, para 142) and formulated as a nanoemulsion (para 44). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Markert and Morariu and achieve the instant invention. For nanoemulsion, Morariu provides the motivation that “An advantage of using nanoencapsulation is the reduced need for surfactants, which may tend to lead to intolerance and entailing a sticky feel when applied to the skin” (para 44). Morariu also provides general information regarding incorporating its compositions which provide “a topical formulation containing an antioxidant with a much higher ORAC and consequently greater anti-oxidant power is needed in combination with a formulation that protects the antioxidant from degradation and loss of the anti-oxidative power to be used in treating and protecting the skin” (para 9). Thus, one would be motivated to incorporate the teachings of Morariu into the teachings of Markert with a reasonable expectation of successfully achieving a topical composition with superior anti-oxidative power to protect skin. 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 7-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21-22, 50, 69 and 70 of U.S. Patent No. 6831191B2 (Hereinafter ‘191) in view of Marius Morariu (US20070065396A1, publication date: 03/22/2007) (Hereinafter Morariu). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1, 3, 7-11 and 14-23 are obviated by claims 1 and 21-22 of ‘191. Regarding the “liposomal preparation or nanoemulsion” limitation, ‘191 teaches emulsion (claim 22) but does not teach either of these limitations. Morariu teaches these limitations which is discussed above. 
Instant claims 5 and 12-13 are obviated by claims 50, 69 and 70 of ‘191. The “spray” teaching of ‘191 meets the medical device limitations of the instant claims. Teachings such as “creams”, “ointments” and “lotions” of ‘191 meets the instant limitations of “topical”, “external” and “local”. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of ‘191 and the teachings of Morariu and achieve the instant invention. Prior art device anticipates a claimed process if the device carries out the process during normal operation (MPEP 2112.02 I) rationale is explained above. Since ‘191 teaches the instant compositions as topical applications, for this reason, one would achieve the instant invention with a reasonable expectation of success. Morariu motivation is provided above. 

Claims 1, 3, 5, 7-17 and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 12 and 13 of U.S. Patent No. 8003082 B2 (Hereinafter ‘082) in view of Marius Morariu (US20070065396A1, publication date: 03/22/2007) (Hereinafter Morariu). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1, 3, 7-11, 14-17 and 19-23 are obviated by claims 1 and 21-22 of ‘082. Regarding the “liposomal preparation or nanoemulsion” limitation, ‘082 teaches emulsion (claim 21) but does not teach either of these limitations. Morariu teaches these limitations which is discussed above. 
Instant claims 5 and 12-13 are obviated by claim 19 of ‘082. The “capsule” teaching of ‘191 meets the medical device limitations of the instant claims. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of ‘082 and achieve the instant invention. Prior art device anticipates a claimed process if the device carries out the process during normal operation (MPEP 2112.02 I) rationale is explained above. Since ‘082 teaches the instant compositions as topical applications, for this reason, one would achieve the instant invention with a reasonable expectation of success. Morariu motivation is provided above.

Claims 1, 3, 5, and 7-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-22 of U.S. Patent No. 6602515 B2 (Hereinafter ‘515). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1, 3, 7-11 and 14-23 are obviated by claims 1 and 21 of ‘515. Regarding the “liposomal preparation or nanoemulsion” limitation, ‘082 teaches emulsion (claim 21) but does not teach either of these limitations. Morariu teaches these limitations which is discussed above. 
Instant claims 5 and 12-13 are obviated by claims 21 and 22 of ‘515. The “spray” teaching of ‘191 meets the medical device limitations of the instant claims. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of ‘515 and achieve the instant invention. Prior art device anticipates a claimed process if the device carries out the process during normal operation (MPEP 2112.02 I) rationale is explained above. Since ‘515 teaches the instant compositions as topical applications, for this reason, one would achieve the instant invention with a reasonable expectation of success. Morariu motivation is provided above.

Response to Arguments
Applicant’s arguments against objections and rejections that are withdrawn are now moot. Regarding individual references, Applicant only argues the lack of teachings regarding “liposomal or nanoemulsion” limitation which is addressed in the new rejections above to address this new limitation. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/               Primary Examiner, Art Unit 1613